Citation Nr: 1102853	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-07 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to February 8, 2008, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1986 to April 1990 
and from March 2003 to June 2004.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which granted 
service connection for PTSD.  A notice of disagreement was 
received in January 2009, a statement of the case was issued in 
February 2009, and a substantive appeal was received in March 
2009.  A Board hearing was scheduled in March 2010; however, the 
Veteran failed to appear and has not filed a motion seeking a new 
hearing.   


FINDING OF FACT

The Veteran did not file a formal or informal claim for 
entitlement to service connection for PTSD, prior to February 8, 
2008.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
February 8, 2008, for the grant of service connection for PTSD, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of an earlier effective date) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in May 2008), another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims has 
also determined that the statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
veteran was furnished proper VCAA notice with regard to the claim 
of service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

Duty to Notify

The record shows that in May 2008 and April 2009 VCAA letters, 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on appeal.  
The appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in May 
2008, which was prior to the July 2008 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the underlying claim for service connection.  Further, the May 
2008 and April 2009 letters gave notice of the types of evidence 
necessary to establish an effective date.  

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, private treatment 
records and a VA examination report.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in with respect to the 
initial issue of service connection in June 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The examination report 
obtained contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 



Analysis

The Veteran contends that he is entitled to an effective date 
prior to February 8, 2008, for the grant of service connection 
for PTSD.  The Veteran asserts that since he has been 
experiencing symptoms since his discharge from his second period 
of active duty service, he should be awarded an effective date 
from the date after his discharge.  The statutory and regulatory 
guidelines for the determination of an effective date of an award 
of disability compensation are set forth in 38 U.S.C.A.  § 5110 
and 38 C.F.R. § 3.400.  The effective date of an evaluation and 
an award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase will 
be the date the claim was received or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400.  The provisions of 38 
C.F.R. § 3.400(b)(2) allow for assignment of an effective date 
the day following separation from active service if a claim is 
received within 1 year after separation from service.  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under the laws administered by VA may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a).

The Veteran filed an informal claim for compensation for 
sleeplessness, which was date-stamped as received by the RO on 
February 8, 2008.  After a thorough review of the claims file, 
the Board can find no intent on the part of the Veteran prior to 
this date to seek service connection for PTSD or any other 
related disorder.  While the Veteran did file a formal claim for 
compensation within a year of his discharge in October 2004, 
there was no indication in this form of any intent to seek 
service connection for PTSD or any other related disorder.  In 
fact, the Veteran specifically only requested service connection 
for hearing loss, tinnitus and bilateral knee disability.  
Moreover, the Veteran has indicated that he started receiving 
treatment for his PTSD at the VA Medical Center in December 2007.  
However, there is nothing in these treatment records to indicate 
any intent on the part of the Veteran to seek service connection 
for PTSD.  The mere presence of medical evidence of a disability 
does not show an intent on the veteran's part to seek service 
connection and therefore does not constitute a claim; rather, the 
veteran must assert a claim either expressly or impliedly.  VA is 
not required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet.App. 32, 35 (1998). 

The claims file also includes a May 2009 statement from the 
Veteran's wife in which she also asserted that an earlier 
effective date is warranted because he has exhibited PTSD 
symptoms since his discharge from service.  However, again, there 
is nothing in this statement to show that the Veteran filed a 
claim for service connection within a year of discharge.  In sum, 
there is no evidence that indicates any intent on the part of the 
Veteran to apply for compensation for PTSD prior to February 8, 
2008.  

While the Board is sympathetic to the Veteran's belief that an 
earlier effective date is warranted and acknowledges his 
statements that his PTSD symptoms have been ongoing since his 
discharge from service; under the circumstances, the Board is 
precluded by statute from assigning an effective date prior to 
February 8, 2008, for the granting of service connection for 
PTSD.  Accordingly, the preponderance of the evidence is against 
the claim for an effective date earlier than February 8, 2008.



ORDER

Entitlement to an effective date prior to February 8, 2008, for 
the grant of service connection for PTSD is not warranted.  The 
appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


